Citation Nr: 1412186	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-05 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether a substantive appeal was timely filed with respect to a September 23, 2008, rating decision that denied service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to August 4, 2010, for service connection for PTSD with major depressive disorder.

3.  Entitlement to an initial rating in excess of 50 percent for PTSD with major depressive disorder.

4.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney 

WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2010 and November 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In the June 2010 decision, the RO found that a May 2010 VA Form 9 submitted with respect to the RO's denial of the Veteran's claim for service connection for PTSD was not timely. 

In November 2010, the RO granted service connection for PTSD and assigned an effective date of August 4, 2010, and an initial rating of 50 percent.  

The Veteran provided testimony at a March 2012 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

A review of the Virtual VA paperless claims processing system and the Veterans Benefit Management System does not reveal any additional documents pertinent to the present appeal.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that, when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Id.  In this case, the Board finds that a claim for TDIU is raised by the record.  See private psychiatric report dated January 7, 2012, page 3, first full paragraph; statement from Veteran's representative dated September 2, 2010, page 2, first full paragraph.  The matter is within the Board's appellate jurisdiction as part and parcel of his claim for a higher initial rating for PTSD with major depressive disorder, as reflected on the title page of this decision.

The issues of entitlement to a higher initial evaluation for PTSD with major depressive disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The RO received the Veteran's original application for compensation or pension, to include a claim for service connection for PTSD, on March 26, 2004.

2.  The RO issued denials of service connection for PTSD in June 2004, September 2004, September 2006, and September 2008.

3.  New and relevant service department records were received into the claims file in May 2008 and September 2008.

4.  A claim for service connection for PTSD was denied by the RO on September 23, 2008, for lack of receipt of new and material evidence.

5.  A statement of the case issued to the Veteran on April 22, 2009, but it was not provided to his representative at that time.

6.  The Veteran's representative submitted a VA Form 9 on May 24, 2010, with respect to the April 2009 statement of the case.

7.  The medical evidence of record indicates that it is at least as likely as not that the Veteran has experienced a service-related psychiatric disability from at least March 26, 2004, through the present time.


CONCLUSIONS OF LAW

1.  The VA Form 9 received from the Veteran's representative on May 24, 2010, with respect to the RO rating decision dated in September 2008 that denied service connection for PTSD, is deemed timely.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013).

2.  The criteria for an effective date of March 26, 2004, for service connection for PTSD with major depressive disorder, are met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

In this case, the Veteran was afforded notice as to how effective dates in claims for VA benefits are established on multiple occasions, including in August 2010.  Further, the Veteran's representative established actual knowledge that an earlier effective date could be established by receipt of relevant service department records pursuant to 38 C.F.R. § 3.156(c), and the undersigned Veterans Law Judge (VLJ) discussed this theory of the case with the representative and the Veteran during the March 2012 Board hearing.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Moreover, the Veteran in this case is challenging the effective dated assigned following the grant of service connection for PTSD with major depressive disorder.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91. See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to an earlier effective date.

As for the duty to assist in this case, the relevant documents are the Veteran's prior claims, the first of which was received on March 26, 2004; the service department records received in May 2008 and September 2008, after the denial of the claim in June 2004; the medical evidence establishing that the Veteran has experienced an acquired psychiatric disorder related to service from a date earlier than March 26, 2004, forward; an April 2009 statement of the case, a copy of which was not provided to the Veteran's representative; and a May 2010 VA Form 9 received from the Veteran's representative.  These documents are sufficient for adjudicating the claims decided herein.  The claim for a finding that the May 2010 VA Form 9 was timely is granted in full, and there is no reasonable possibility that additional development will reflect an earlier date of original claim (the Veteran indicated on the March 26, 2004, application that this was his first claim with VA), and therefore, no reasonable possibility to establish an effective date earlier than March 26, 2004, for the grant of service connection for PTSD with major depressive disorder.  Accordingly, no further discussion of VA's duty to assist is warranted.
 




Timeliness of Form 9

The RO issued a statement of the case to the Veteran on April 22, 2009, in response to a notice of disagreement with the September 23, 2008, denial of service connection for PTSD.  His representative later submitted a VA Form 9 on May 24, 2010.

A substantive appeal consists of a properly completed VA Form 9, "Appeal to Board of Veterans' Appeals " or correspondence containing the necessary information.  Proper completion and filing of a substantive appeal are the last actions a claimant needs to take to perfect an appeal. 38 C.F.R. § 20.202.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case (SOC) to the veteran or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever comes later. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b). 

The Board notes that the Veteran and his representative did not file the VA Form 9 within 60 days of the issuance of the April 2009 statement of the case or within one year of the September 2008 rating decision.  Nevertheless, the Board also observes that the SOC was not properly issued to the representative as required by law. 38 U.S.C.A. § 7105.  Therefore, the Board finds that the May 24, 2010, substantive appeal may be deemed timely.


Effective Date

38 U.S.C.A. § 5110(a) provides that, unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.
 
38 U.S.C.A. § 5110(b)(1) provides, in pertinent part, that the effective date of an award of disability compensation to a veteran shall be the day following the date of the veteran's discharge or release if application therefor is received within one year from such date of discharge or release.

Here, as will be discussed below, the preponderance of the evidence indicates that VA received the original claim for compensation on March 26, 2004, and there is no contention or indication that the Veteran submitted his claim within one year after his discharge from service in August 1969.  Thus, 38 U.S.C.A. § 5110(b)(1) does not apply.

In Vigil v. Peake, 22 Vet. App. 63 (2008), the Court of Appeals for Veterans Claims held that the regulation requiring VA to reconsider a claim when it "receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim," was applicable to unit records provided to the RO by the U.S. Armed Services Center for Research of Unit Records (USASCRUR).  Furthermore, it was found that, if supported by the facts of the case, application of 38 C.F.R. § 3.156(c) could require that the Veteran be assigned an effective date as far back as his original claim or the date on which entitlement arose, whichever is later.  Id.

For reasons that need not be discussed at length here, the Board finds that 38 C.F.R. § 3.156(c) as in effective from October 6, 2006, forward, would apply to exactly the same effect under the facts of this case.  The Secretary revised § 3.156(c) with a stated purpose of, inter alia, clarifying the regulation to reflect current practices.  See 38 C.F.R. § 3.156(c) (2013); see also New and Material Evidence, 70 Fed. Reg. 35,388 (proposed June, 20, 2005) (codified at 38 C.F.R. pt. 3); Vigil v. Peake, 22 Vet. App. 63 (2008).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran's original claim for service connection for a psychiatric disability was received on March 26, 2004.  At Box 2a of the Veteran's original application for compensation or pension (VA Form 21-526), in response to the question, "Have you ever filed a claim with VA," the Veteran checked the box marked "No."   There is no evidence to the contrary.  Thus, the Board finds that it is undisputed and that the preponderance of the evidence shows that the original claim for compensation or pension was the March 26, 2004, claim for service connection for a psychiatric disability.

The Veteran's DA Form 20, Enlisted Qualification record, which appears to have been first received prior to the initial June 23, 2004, rating decision that denied service connection for PTSD, indicates that the Veteran served in Vietnam from February 10, 1968, to February 3, 1969, as a dump truck driver, with the 513th Engr. C, 84th Engr Battalion.  The DA Form 20 also shows that he participated in the Tet Counter Offensive campaign in Vietnam.

42 pages of new service department records were received from the Veteran on May 22, 2008, some of which are relevant to the Veteran's claim insofar as they tend to show that the Veteran's unit was subject to incidents of combat in Vietnam.

New and relevant service personnel records were also received on September 17, 2008.  A service department envelope marked "personnel records" is date-stamped in red, "C-FILE 21 September 17, 2008," but seems to contain at least some earlier-received service treatment records and service personnel records.  However, 16 pages of records pertaining to the Veteran's unit in Vietnam and marked "Headquarters, U.S. Army Vietnam, Official," are bound in chronological order with other papers in the paper claims file, and are date-stamped in red, "C-FILE 21 September 17, 2008," with the same stamp used to stamp service department envelope on the same date.  All indications are that these records were received into the claims file on September 17, 2008.  These records also tend to corroborate the Veteran's claims of combat exposure during active service.

The additional relevant service department records received in May 2008 and September 2008 provided substantial corroboration of the Veteran's unit being exposed to and engaged in combat with the enemy, and therefore, are sufficient to corroborate certain of his claimed combat stressors, such as receiving sniper fire and being subject to a ground attack.  

In connection with a January 2008 claim to reopen, the additional and relevant service department records, received in May 2008 and September 2008, existed at the time of prior adjudications, but were not obtained by the RO in connection with those prior claims.  Thus, the January 2008 claim must be readjudicated without the requirement that new and material evidence be received.  See 38 C.F.R. § 3.156(c)(1) (as in effect prior to September 6, 2006).  Further, depending on the facts of the case, the Veteran could be assigned an effective date as far back as his original claim or the date on which entitlement arose, whichever is later.  Vigil v. Peake, 22 Vet. App. 63 (2008).

In this context, a private report of psychiatric evaluation in March 2004 and a report of VA examination in November 2010 establish that it is at least as likely as not that the Veteran experienced a service-related psychiatric disability, to include PTSD related to in-service stressors in Vietnam, that was at least as likely as not related to active service, and that such disability existed from at least the time of his March 2004 claim for compensation and through the present time.
 
Because additional and relevant service department records were received in May 2008 and September 2008, and these records were reasonably identified by the Veteran at the time of prior adjudications, the claim is to be readjudicated without the requirement that new and material evidence be received.  Further, depending on the facts of the case, the Veteran could be assigned an effective date as far back as his original claim or the date on which entitlement arose, whichever is later, because 38 C.F.R. § 3.156 (as in effect prior to September 6, 2006) is deemed to be applicable in this case.  Vigil v. Peake, 22 Vet. App. at 63; 38 C.F.R. § 3.156(c)(1). 

In this case, the newly received service personnel records were in existence since the Veteran's active service and as of the date he filed prior claims.  The records corroborated the Veteran's contentions as to his in-service exposures to combat stressors.  As noted, the medical evidence shows that the Veteran has experienced a service-related psychiatric disability from at least as early as March 2004.  Thus, the Board finds that the newly received service department records are sufficient to warrant an effective date back to the original date of claim for service connection for psychiatric disability, which is March 26, 2004.

There is no provision of law that provides authorization for an effective date earlier than March 26, 2004, the earliest date of application for the benefits sought.  See 38 U.S.C.A. § 5110; Vigil v. Peake, 22 Vet. App. 63 (2008).  Thus, the earliest effective date permitted by law under the facts of this case for service connection for PTSD with major depressive disorder is March 26, 2004.  

In light of the facts above, the Board finds that an effective date of March 26, 2004, but no earlier, is warranted for service connection for an acquired psychiatric disorder to include PTSD with major depressive disorder.


ORDER

The May 21, 2010, substantive appeal issued with respect to the September 23, 2008, RO denial of the claim for service connection for PTSD is deemed timely.

An effective date of March 26, 2004, for service connection for PTSD with major depressive disorder is granted.


REMAND

This matter must be remanded to obtain any additional relevant medical records and for a VA examination and opinion.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran identify all records of VA and non-VA health care providers who have treated him for a psychiatric disability during the period from March 2003 to the present.  

After obtaining any appropriate authorizations for release of medical information, the RO should seek to obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies.  

The Veteran should also be advised that, with respect to private medical evidence, he may alternatively obtain the records on his own and submit them to the RO.

2.  Once all identified and available relevant medical records have been received, the Veteran should be afforded a VA examination for the purpose of determining (a) the current severity of his service-connected PTSD with major depression; (b) a retrospective medical opinion as to the severity of his PTSD with major depressive disorder since March 2004; and (c) a retrospective medical opinion as to the impact of the Veteran's PTSD with major depressive disorder on his ability to secure or follow a substantially gainful occupation from March 26, 2004, to the present time.  

To the extent possible, the examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the General Rating Formula for Mental Disorders since March 2004.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.  
A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history," see 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The RO should then conduct any other development that may be indicated as a consequence of the action taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

No action is required of the Veteran until he is otherwise notified by the RO.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


